DETAILED ACTION

This action is in response to the arguments and amendments filed on 3/8/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18 and 24-34 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dore et al. (US 2017/0054229). 	Regarding claim 18 and 34, Dore et al. discloses (see fig. 1-8) a voltage source converter (VSC) for use in a power transmission system, the VSC comprising: at least  by an arrangement of insulating rods pulled from ground level via a motorized, hydraulic or pneumatic actuator commanded manually or automatically from outside the valve hall of the converter (see paragraph 0010-0011). 	Regarding claim 29, Dore et al. discloses that the connection to earth potential of the first and last sub-modules of the converter branch (first and second modules in fig. 7-8) is automatic on shutdown of the converter (electrical actuation to ground, see paragraph 0010-0011). 	Regarding claim 30, Dore et al. disclose that the connection to earth potential of .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bore et al. (US 2017/0054229). 	Regarding claim 20, Bore et al. discloses the claimed invention except for at least one of the plurality of switch units comprising a mechanical switching device. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have at least one of the plurality of switch units comprises a mechanical switching device, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the converter of Dore et al. to include the features of a mechanical switching device because it provides for a safe, convenient, and reliable grounding system to ensure efficient operations.  	Regarding claim 21, Bore et al. discloses the claimed invention except for at least one of the plurality of switch units comprising a hinged switch mechanism. It would have In re Leshin, 125 USPQ 416. 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the converter of Dore et al. to include the features of a hinged switch mechanism because it provides for a safe, convenient, and reliable grounding system to ensure efficient operations.  	Regarding claim 22, Bore et al. discloses the claimed invention except for at least one of the plurality of switch units comprising a sliding switch mechanism. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have at least one of the plurality of switch units comprises a sliding switch mechanism, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the converter of Dore et al. to include the features of a sliding switch mechanism because it provides for a safe, convenient, and reliable grounding system to ensure efficient operations.  	Regarding claim 23, Bore et al. discloses the claimed invention except for at least one of the plurality of switch units comprising a resilient type switch mechanism. It would have been obvious to one having ordinary skill in the art at the time the invention In re Leshin, 125 USPQ 416. 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the converter of Dore et al. to include the features of a resilient because it provides for a safe, convenient, and reliable grounding system to ensure efficient operations. 
Response to Arguments
Applicant's arguments filed on 3/8/2021 have been fully considered but they are not persuasive.  	Regarding claim 1, the application argues that “Dore relates to the use of sliding rod 10 as a switch for grounding modular multilevel voltage source converter comprising capacitor cells (see claim 18 and figure 1). Indeed figure 7 is merely a schematic sketch for illustrating the interaction of the sliding rod 10 with the terminals of the electric equipment. Thus, Dore provides no teaching or suggestion regarding a plurality of switches each associated with a respective sub-modules as recited in claim 18. Moreover, the rod switch in Dore is not integrated in a single sub-module, since the rod has to extend out of the capacitor cells in order to allow to manipulate it securely”. 	The examiner does not agree with the Applicant’s arguments regarding the Dore reference. Paragraphs 0051-0054 states that each pair of negative and positive terminals (34a/34b) has an isolating section (24) and a conductive section (26). The . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838